Exhibit 10.1

SIXTH AMENDED AND RESTATED

ERP OPERATING LIMITED PARTNERSHIP

AGREEMENT OF LIMITED PARTNERSHIP

As of

March 12, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   PARTNERSHIP    1   1.1   Continuation of Partnership; Partnership Interests
   1   1.2   Name    2 2.   DEFINITIONS    2 3.   CAPITAL    8   3.1   Capital
Contributions of the Partners    8   3.2   Issuance and Conversion of Units    8
  3.3   Additional Funds    13   3.4   Capital Accounts    14   3.5   Interest
on and Return of Capital    15   3.6   Negative Capital Accounts    15   3.7  
Limit on Contributions and Obligations of Partners    16   3.8   Redemption and
Repurchase of Units    16 4.   PRINCIPAL OFFICE    16 5.   PURPOSES AND POWERS
OF PARTNERSHIP    16 6.   TERM    17 7.   ALLOCATIONS    17   7.1   Allocation
of Net Profits    17   7.2   Net Losses    18   7.3   Special Allocations    19
  7.4   Curative Allocations    21   7.5   Tax Allocations: Code Section 704(c)
   21 8.   CASH AVAILABLE FOR DISTRIBUTION    21   8.1   Operating Cash Flow   
21   8.2   Capital Cash Flow    22   8.3   Consent to Distributions    23   8.4
  Right to Limit Distributions    23   8.5   Withholding    23 9.   MANAGEMENT
OF PARTNERSHIP    23   9.1   General Partner    23   9.2   Limitations on Powers
and Authorities of Partners    24   9.3   Limited Partners    25   9.4  
Liability of General Partner    25   9.5   Indemnity    25   9.6   Other
Activities of Partners and Agreements with Related Parties    25   9.7   Other
Matters Concerning the General Partner    25   9.8   Partner Exculpation    26  
9.9   General Partner Expenses and Liabilities    27 10.   BANKING    27 11.  
ACCOUNTING    27



--------------------------------------------------------------------------------

  11.1   Fiscal Year    27   11.2   Books of Account    27   11.3   Method of
Accounting    27   11.4   Section 754 Election    27   11.5   Tax Matters
Partner    28   11.6   Administrative Adjustments    28 12.   TRANSFER OF
PARTNERSHIP INTERESTS    28 13.   ADMISSION OF NEW PARTNERS    30 14.  
TERMINATION, LIQUIDATION AND DISSOLUTION OF PARTNERSHIP    30   14.1  
Termination Events    30   14.2   Method of Liquidation    30   14.3   Date of
Termination    31   14.4   Reconstitution Upon Bankruptcy    31   14.5   Death,
Legal Incompetency, Etc. of a Limited Partner    32 15.   POWER OF ATTORNEY   
32 16.   AMENDMENT OF AGREEMENT    32 17.   MISCELLANEOUS    33   17.1   Notices
   33   17.2   Modifications    33   17.3   Successors and Assigns    33   17.4
  Duplicate Originals    34   17.5   Construction    34   17.6   Governing Law
   34   17.7   Other Instruments    34   17.8   General Partner with Interest as
Limited Partner    34   17.9   Legal Construction    34   17.10   Gender    34  
17.11   Prior Agreements Superseded    34   17.12   No Third Party Beneficiary
   34   17.13   Purchase for Investment    35   17.14   Waiver    35   17.15  
Time of Essence    35



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

FOR

ERP OPERATING LIMITED PARTNERSHIP

THIS SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (this
“Agreement”) has been executed and delivered as of the 12th day of March, 2009,
by Equity Residential (the “General Partner” or the “Company”), a Maryland real
estate investment trust, pursuant to Section 16 hereof, for itself and on behalf
of those partnerships identified on Schedule A to this Agreement (each a “Zell
Partner” and collectively, the “Zell Partners”); those entities identified on
Schedule B to this Agreement (each a “Starwood Partner” and collectively, the
“Starwood Partners”); and to the extent not included in Schedule A or B those
additional persons and entities holding Partnership Interests (as hereinafter
defined) in the Partnership from time to time as recorded in the books and
records maintained by the General Partner (the “Additional Partners”) (the
General Partner, the Zell Partners, the Starwood Partners and the Additional
Partners, being each a “Partner” and collectively, the “Partners”).

RECITALS

A. The Partners are parties to that certain Fifth Amended and Restated Agreement
of Limited Partnership of ERP Operating Limited Partnership dated as of
August 1, 1998 (the “Prior Partnership Agreement”) and, in accordance therewith,
have been doing business as an Illinois limited partnership (the “Partnership”)
under the name “ERP Operating Limited Partnership.”

B. The requisite majorities of the Partners have approved amendments to the
Prior Partnership Agreement in accordance with its terms, including, without
limitation, provisions for the Partnership’s issuance of long-term incentive
interests in the Partnership as more fully provided for herein.

B. In order to implement the amendments so approved by the Partners, the
Partners have determined it to be in the best interest of the Partnership to
amend and restate the Prior Partnership Agreement and are desirous of continuing
the Partnership in accordance with the Illinois Revised Uniform Limited
Partnership Act and this Agreement.

THEREFORE, in consideration of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the General Partner, for itself and on behalf of
the Partners, agrees as follows:

1. Partnership.

1.1 Continuation of Partnership; Partnership Interests. The General Partner and
the Limited Partners do hereby continue the Partnership as an Illinois limited
partnership according to all of the terms and provisions of this Agreement and
otherwise in accordance with the Act. The General Partner is the sole general
partner and the Limited Partners are the sole limited partners of the
Partnership. All Partnership profits, losses, and distributive shares of tax
items accruing prior to the date of this Agreement shall be allocated in
accordance with, and the respective rights and obligations of the Partners with
respect to the period prior to the date of this Agreement shall be governed by,
the Prior Partnership Agreement. No Partner has any interest in any Partnership
property but the interests of all Partners in the Partnership are, for all
purposes, personal property.



--------------------------------------------------------------------------------

1.2 Name. The Partnership name shall be “ERP Operating Limited Partnership”, but
the General Partner may from time to time change the name of the Partnership or
may adopt such trade or fictitious names as it may determine.

2. Definitions.

2.1 As used in this Agreement, the following terms shall have the meanings set
forth respectively after each:

“Act” shall mean the Illinois Revised Uniform Limited Partnership Act, as
amended from time to time, and any successor statute.

“Adjusted Capital Account Deficit” shall mean, at any time, the then balance in
the Capital Account of a Partner, after giving effect to the following
adjustments:

(i) credit to such Capital Account any amounts that such Partner is obligated to
restore pursuant to this Agreement or otherwise or is deemed to be obligated to
restore as described in the penultimate sentences of Regulations
Section 1.704-2(g)(1) and Regulations Section 1.704-2(i)(5), or any successor
provisions; and

(ii) debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Affiliate” with respect to any specified Person shall mean any Person directly
or indirectly controlling, controlled by or under common control with the
specified Person.

“Aggregate Restoration Amount” shall mean with respect to the Obligated
Partners, as a group, the aggregate balances of the Restoration Amounts, if any,
of the Obligated Partners, as determined on the date in question.

“Agreement” shall mean this Sixth Amended and Restated Agreement of Limited
Partnership, as it may be amended from time to time.

“Assignee” shall mean a Person to whom one or more OP Units have been
transferred in a manner permitted under this Agreement, but who has not become a
substituted Limited Partner, and who has the rights set forth in
Section 12(B)(ii).

“Bankruptcy” of a Partner shall mean (a) the filing by a Partner of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under Title 11 of the United States Code (or
corresponding provisions of future laws) or any other Federal or state
insolvency law, or a Partner’s filing an answer consenting to or acquiescing in
any such petition, (b) the making by a Partner of any assignment for the benefit
of its creditors or the admission by a Partner in writing of its inability to
pay its debts as they mature, or (c) the expiration of sixty (60) days after the
filing of an involuntary petition under Title 11 of the United States Code (or
corresponding provisions of future laws), seeking an application for the
appointment of a receiver for the assets of a Partner, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other Federal or state insolvency law, provided that the same
shall not have been vacated, set aside or stayed within such 60-day period.

“Capital Account” shall mean the capital account maintained by the Partnership
for each Partner as described in Section 3.4 below.

 

2



--------------------------------------------------------------------------------

“Capital Cash Flow” shall have the meaning provided in Section 8.2 below.

“Capital Contribution” shall mean, when used in respect of a Partner, the
initial capital contribution of such Partner and any other amounts of money or
the fair market value of other property contributed by such Partner to the
capital of the Partnership pursuant to the terms of this Agreement, including
the Capital Contribution made by any predecessor holder of the Partnership
Interest of such Partner.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and any successor statute.

“Common Share” shall mean a common share of beneficial interest (or other
comparable common equity interest) of the Company.

“Company” means Equity Residential, a Maryland real estate investment trust and
the General Partner of the Partnership, and any successor thereto (including
Equity Residential as constituted as of the date of this Agreement).

“Contributing Partner” shall have the meaning provided in clause (vi) of
Section 3.2(B) below.

“Depreciation” shall mean for any fiscal year or portion thereof, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such period for Federal income tax
purposes, except that if the Gross Asset Value of an asset differs from its
adjusted basis for Federal income tax purposes at the beginning of such period,
Depreciation shall be an amount that bears the same relationship to such
beginning Gross Asset Value as the depreciation, amortization or cost recovery
deduction in such period for Federal income tax purposes bears to the beginning
adjusted tax basis; provided, however, that if the adjusted basis for Federal
income tax purposes of an asset at the beginning of such period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.

“Determination Date” shall have the meaning provided in Section 3.2(C) below.

“FPAA” shall have the meaning provided in Section 11.6 below.

“Gains” or “Losses” means, upon the actual or deemed sale of all or
substantially all Partnership assets, the sum of: (a) changes to the Gross Asset
Value of Partnership assets as described under paragraph (ii) of the definition
of Gross Asset Value and (b) gain or loss resulting from any disposition of
Partnership assets with respect to which gain or loss is recognized for Federal
income tax purposes, computed by reference to the Gross Asset Value of the
property disposed.

“General Partner” means Equity Residential, a Maryland real estate investment
trust sometimes also referred to in this Agreement as the “Company,” and any
successor thereto (including Equity Residential as constituted as of the date of
this Agreement).

“Gross Asset Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for Federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as determined by
the General Partner;

 

3



--------------------------------------------------------------------------------

(ii) The Gross Asset Value of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner,
as of the following times: (a) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership; (c) the issuance of LTIP Units
in exchange for services provided by an employee or non-employee trustee of the
Partnership or an Affiliate of the Partnership; and (d) the liquidation of the
Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to clauses (a) and (b) above shall
be made only if the General Partner reasonably determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

(iii) The Gross Asset Value of any Partnership asset distributed to any Partner
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as determined by the General Partner; and

(iv) The Gross Asset Value of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and paragraph (vi) of the
definition of Net Profits and Net Losses and Section 7.3(G) below; provided,
however, that Gross Asset Value shall not be adjusted pursuant to this paragraph
(iv) to the extent the General Partner determines that an adjustment pursuant to
paragraph (ii) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (i), (ii) or (iv) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Profits and Net Losses. It is the intent of this
Agreement that Capital Accounts are at all times maintained in accordance with
Regulations Section 1.704-1. To the extent provided for in Regulations, revenue
rulings, revenue procedures and/or other IRS guidance issued after the date
hereof, the Partnership is hereby authorized to, and at the direction of the
General Partner shall, elect a safe harbor under which the fair market value of
any Partnership Interests issued after the effective date of such Regulations
(or other guidance) will be treated as equal to the liquidation value of such
Partnership Interests (i.e., a value equal to the total amount that would be
distributed with respect to such interests if the Partnership sold all of its
assets for their fair market value immediately after the issuance of such
Partnership Interests, satisfied its liabilities (excluding any non-recourse
liabilities to the extent the balance of such liabilities exceeds the fair
market value of the assets that secure them) and distributed the net proceeds to
the Partners under the terms of this Agreement). In the event that the
Partnership makes a safe harbor election as described in the preceding sentence,
each Partner hereby agrees to comply with all safe harbor requirements with
respect to transfers of such Partnership Interests while the safe harbor
election remains effective.

“IRS” shall have the meaning provided in Section 11.6 below.

 

4



--------------------------------------------------------------------------------

“Limited Partner” shall mean any Person (i) whose name is set forth as a Limited
Partner on Schedule A or B attached hereto or who has become a Limited Partner
pursuant to the terms and conditions of this Agreement, and (ii) who holds a
Partnership Interest. “Limited Partners” means all such persons. Nevertheless,
solely for purposes of Section 16 of this Agreement, “Limited Partner” means and
includes only those Partners, exclusive of the General Partner, who, at the time
of reference, hold OP Units.

“LTIP Capital Target” is the targeted increased value of the Capital Account per
LTIP Unit of a holder of LTIP Units of a particular class or series (as issued
on a particular date pursuant to a LTIP Unit Designation) necessary for the LTIP
Units governed by such LTIP Unit Designation to be automatically converted into
OP Units.

“LTIP Unit Designation” shall have the meaning set forth in clause (g) of
Section 3.2(B) below.

“LTIP Units” shall mean long-term incentive plan interests in the Partnership
issued from time to time following the date of this Agreement issued pursuant to
Section 3.2(A)(iii) below. Holders of LTIP Units will agree to be bound by the
terms and provisions of this Agreement and will be admitted as Limited Partners.

“Market Price” shall have the meaning set forth in Section 3.2(C) below.

“Net Profits” and “Net Losses” shall mean for each fiscal year or portion
thereof, an amount equal to the Partnership’s items of taxable income or loss
for such year or period, determined in accordance with Section 703(a) of the
Code with the following adjustments:

(i) any income which is exempt from Federal income tax and not otherwise taken
into account in computing Net Profits or Net Losses shall be added to taxable
income or loss;

(ii) any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Net Profits or Net Losses, will be subtracted from taxable income or loss;

(iii) in the event that the Gross Asset Value of any Partnership asset is
adjusted pursuant to the definition of Gross Asset Value contained in this
Section 2, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Profits
and Net Losses;

(iv) gain or loss resulting from any disposition of Partnership assets with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period;

 

5



--------------------------------------------------------------------------------

(vi) to the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses; and

(vii) any items specially allocated pursuant to Section 7.3 or Section 7.4 below
shall not be considered in determining Net Profits or Net Losses.

“Nonrecourse Debt” shall mean a liability as defined in Regulations
Section 1.704-2(b)(3).

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(c).

“Obligated Partners” shall mean that or those Limited Partner(s) listed as
Obligated Partner(s) from time to time as recorded in the books and records
maintained by the General Partner, whether by express amendment to this
Partnership Agreement or by execution of a written instrument by and between any
additional Obligated Partner(s) being directly affected thereby and the General
Partner, acting on behalf of the Partnership and without the prior consent of
the Limited Partners (whether or not Obligated Partners other than the Obligated
Partner(s) being directly affected thereby). Any successor, Assignee, or
transferee of the entire Partnership Interest of an Obligated Partner shall be
considered an Obligated Partner; provided, however, that if an Obligated Partner
makes a distribution of all or any portion of its OP Units in accordance with
Section 12(B)(i)(z) hereof, the General Partner shall, upon receipt of written
notice from such Obligated Partner and such distributee(s) of OP Units, add any
such distributee(s) as an additional Obligated Partner in the manner set forth
in such notice.

“Operating Cash Flow” shall have the meaning provided in Section 8.1 below.

“OP Units” are units of Partnership Interest more particularly described in
Section 3.2 below.

“OP Unit Net Asset Value” shall mean, as of any given time, the positive
balance, if any, of the Gross Asset Value of Partnership assets, less
Partnership liabilities, less the Capital Accounts pertaining to Units excluding
OP Units, divided by the number of OP Units outstanding.

“OP Unit Value” shall mean, as of any given time, the number of OP Units into
which a Preference Unit or LTIP Unit is convertible (whether or not the
conversion can then be effected), or the value of the Preference Unit expressed
in OP Units if the Preference Unit is not convertible into OP Units, as provided
for in the applicable Preference Unit Term Sheet or Other Securities Term Sheet.
Nevertheless, the LTIP Unit Designation establishing any particular class or
series of LTIP Units may prescribe an OP Unit Value that differs from the number
of OP Units into which the subject LTIP Units may be converted for one or more
specific purposes of this Agreement, including, without limitation, the OP Unit
Value to be used in determining the amount of distributions of Operating Cash
Flow and/or Capital Cash Flow payable in respect of such LTIP Units pursuant to
Sections 8.1 and 8.2 of this Agreement.

 

6



--------------------------------------------------------------------------------

“Other Securities” shall have the meaning set forth in clause (iv) of
Section 3.2(B) below.

“Other Securities Term Sheet” shall have the meaning provided in clause (f) of
Section 3.2(B) below.

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i).

“Partners” shall mean, collectively, the General Partner and the Limited
Partners, and any additional or successor Partners of the Partnership admitted
to the Partnership in accordance with the terms of this agreement. Reference to
a Partner shall be to any one of the Partners.

“Partnership Interest” shall mean the ownership interest of a Partner in the
Partnership at any particular time, including the right of such Partner to any
and all benefits to which such Partner may be entitled as provided in this
Agreement, and to the extent not inconsistent with this Agreement, under the
Act, together with the obligations of such Partner to comply with all of the
terms and provisions of this Agreement and of the Act. “Partnership Interests”
means and includes OP Units, Preference Units and LTIP Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

“Percentage Interest” shall mean, as to each Partner, the quotient (expressed as
a percentage) arrived at by dividing (i) the sum of the OP Unit Value of any
Preference Units held by that Partner, the OP Unit Value of LTIP Units held by
that holder of LTIP Units and the number of OP Units held by that Partner, by
(ii) the sum of the OP Unit Value of all Preference Units and LTIP Units issued
and outstanding at the time and the total number of OP Units issued and
outstanding at the time. The respective Percentage Interests of the Partners
shall be maintained and revised as necessary in books and records kept by the
General Partner to add Partners from time to time as provided in Section 3.1.

“Person” means any individual, partnership, corporation, trust or other entity.

“Pledge” shall have the meaning provided in Section 12(B)(i) below.

“Preference Units” are units of Partnership Interest more particularly described
in Section 3.2 below.

“Preference Unit Term Sheet” shall have the meaning provided in clause
(e) Section 3.2(B) below.

“Prior Partnership Agreement” has the meaning set forth in Recital A above.

“Recapitalization” shall have the meaning provided in Section 3.2(C) below.

 

7



--------------------------------------------------------------------------------

“Record Date” shall have the meaning provided in Section 9.1(x) below.

“Recourse Debt” shall mean the amount of indebtedness owed by the Partnership
other than Nonrecourse Debt and Partner Nonrecourse Debt.

“Regulations” shall mean the Income Tax Regulations, including Temporary and
Proposed Regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Restoration Amount” shall mean with respect to any Obligated Partner, the
amount set forth opposite the name of such Obligated Partner on from time to
time as recorded in the books and records maintained by the General Partner by
an amendment to the Partnership Agreement or by execution of a written
instrument by and between such Obligated Partner, and/or any additional
Obligated Partner(s) being directly affected thereby and the General Partner,
acting on behalf of the Partnership and without the prior written consent of the
Limited Partners (whether or not Obligated Partners other than the Obligated
Partner(s) being directly affected thereby). If an Obligated Partner makes a
distribution of all or any portion of its OP Units in accordance with
Section 12(B)(i)(z) hereof, and the General Partner receives a written notice
from such Obligated Partner and any distributee of OP Units to add such
distributee as an additional Obligated Partner, the Restoration Amount of such
additional Obligated Partner shall be increased by an amount equal to that
amount set forth in such notice, and the Restoration Amount of the Obligated
Partner making such distribution shall be reduced by such amount.

“TMP” shall have the meaning provided in Section 11.5 below.

“Third Party Loan” shall have the meaning provided in Section 9.7(E) below.

“Units” has the meaning set forth in Section 3.2(A) below.

3. Capital.

3.1 Capital Contributions of the Partners. At the time of the execution of this
Agreement, the Partners have made or are credited with the Capital Contributions
as set forth in the Partnership’s books and records maintained by the General
Partner. The Partners shall own OP Units in the amounts, and shall have a
Percentage Interest in the Partnership as set forth in such books and records
maintained by the General Partner, which Percentage Interest shall be adjusted
from time to time by the General Partner to the extent necessary to reflect
accurately redemptions, Capital Contributions, the issuance of additional OP
Units, Preference Units, LTIP Units or similar events having an effect on a
Partner’s Percentage Interest. To the extent the Partnership is acquiring any
property by the merger of any other Person into the Partnership, Persons who
receive Partnership Interests in exchange for their interests in the Person
merging into the Partnership shall become Partners and shall be deemed to have
made Capital Contributions as provided in the applicable merger agreement and as
set forth in the Partnership’s books and records that will be appropriately
revised and maintained by the General Partner.

3.2 Issuance and Conversion of Units.

A. The interest of a Partner in the Partnership is referred to as being
evidenced by one or more “Units”. In addition, the General Partner may cause the
Partnership to issue LTIP Units to employees or non-employee trustees of the
Partnership or Affiliates of the Partnership from time to time. Units may be “OP
Units”, “LTIP Units” or “Preference Units”:

 

  (i) An “OP Unit” is a unit of Partnership Interest that, as more particularly
provided for below in Section 3.2(B), may be converted into either cash or one
(1) Common Share.

 

8



--------------------------------------------------------------------------------

  (ii) A “Preference Unit” is a unit of Partnership Interest having such rights,
preferences and other privileges, variations and designations as may be
determined by the General Partner in its sole and absolute discretion (but not
in violation of the provisions of Section 3.2(B) or the terms of any other
Preference Unit(s)). There may be more than one series or class of Preference
Units having differing terms and conditions, but all Preference Units within a
given series or class shall have the same rights, preferences and other
privileges, variations and designations. A Preference Unit shall be convertible
into one or more OP Units or be capable of being valued in OP Units. With
respect to each series or class of Preference Units, the General Partner may
also, in its discretion, determine and fix, among other terms and conditions,
any of the following: (a) the series to which such Preference Units shall
belong, (b) the distribution rate therefore, (c) the price at and the terms and
conditions on which such Preference Units may be redeemed, (d) the amount
payable in respect of such Preference Units in the event of involuntary or
voluntary liquidation, (e) the terms and conditions on which such Preference
Units may be converted, if such Preference Units are issued with the privilege
of conversion, and (f) the number of such Preference Units to be issued as a
part of such series. Once determined and fixed as herein provided, however, the
terms and conditions of a particular series or class of Preference Units may not
be changed without the written consent of the holders of at least 67% of the
Preference Units within the class or series (or such greater percentage as may
be provided for in the applicable Preference Unit Term Sheet or Other Securities
Term Sheet, as the case may be).

 

  (iii)

An “LTIP Unit” is a long-term incentive plan interest in the Partnership,
issuable to employees or non-employee trustees of the Partnership or an
Affiliate of the Partnership for services provided to the Partnership. There may
be multiple series or classes of LTIP Units, each having such rights to
participate in the future profits of the Partnership, with such privileges,
variations and designations as may be determined by the General Partner in its
sole and absolute discretion (but not in violation of the provisions of
Section 3.2(B)), but all LTIP Units within a given series or class shall have
the same rights, privileges, variations and designations. An LTIP Unit shall be
automatically converted into an OP Unit at such time as the Capital Account
maintained in respect of such LTIP Unit shall have increased to the LTIP Capital
Target ascribed to such LTIP Unit in the applicable LTIP Unit Designation. If,
however, the LTIP Capital Target is not attained within ten (10) years following
the date of issuance of such LTIP Unit, the LTIP Unit shall automatically be
canceled and cease to exist, with no compensation payable to the holder of such
canceled LTIP Unit. With respect to each series or class of LTIP Units, the
General Partner may also, in its discretion, determine and fix, among other
terms and conditions, any of the following: (a) the class or series to which
such LTIP Units shall belong, (b) the distribution rate therefore, which may,
but need not, be the same rate, payable at the same times, as OP Units, (c) the
Capital Contribution payable to the Partnership upon issuance of each LTIP Unit
within such class or series, (d) terms for forfeiture of such LTIP Units (as
well as any OP Units into which such LTIP Units may automatically convert upon
attainment of the applicable LTIP Capital Target), upon the holder’s or holders’
of such LTIP Units termination of employment with the Partnership or an
Affiliate of the Partnership and any date(s) or event(s) following which such
LTIP Units (or OP Units into which they may have automatically been converted)
will no longer be subject to forfeiture (i.e. will have become “vested”), and
(e) the number

 

9



--------------------------------------------------------------------------------

 

of such LTIP Units to be issued as a part of such class or series. It is the
intent of this Agreement that LTIP Units qualify as profits interests in a
partnership under Rev. Proc. 93-27.

B. From time to time hereafter, subject to and in accordance with the provisions
of this Section 3.2(B), the General Partner shall cause the Partnership to issue
additional Units as follows:

 

  (i) OP Units to the Company upon the issuance by the Company of additional
Common Shares (other than in exchange for OP Units) and the contribution of the
net proceeds thereof as a Capital Contribution to the Partnership as provided
for in Section 3.3(B) below it being understood, however, that the Company may
issue Common Shares in connection with share option plans, dividend reinvestment
plans, restricted share plans or other benefit or compensation plans (for
example, shares issued in lieu of fees or compensation) without receiving any
proceeds and that the issuance of such Common Shares shall nonetheless entitle
the Company to additional OP Units pursuant to this clause (i);

 

  (ii) OP Units to Partners (including itself) that hold Preference Units that
are convertible into OP Units, upon the exercise of such conversion in
accordance with the terms and conditions of the Preference Unit Term Sheet or
Other Securities Term Sheet (each hereinafter defined) applicable thereto;

 

  (iii) OP Units to the Company upon the issuance by the Company of additional
Common Shares issuable upon conversion or exchange of notes, bonds or other
evidences of indebtedness that are convertible into, or exchangeable for, Common
Shares;

 

  (iv) OP Units to Partners holding OP Units (including itself) if and to the
extent of each such Partner’s participation in any reinvestment program
contemplated by Section 3.3(C) below;

 

  (v) OP Units to holders of LTIP Units on a one for one basis upon the
automatic conversion of such LTIP Units into OP Units;

 

  (vi) Preference Units to the Company upon the issuance by the Company of
securities other than Common Shares (whether debt or equity securities; (“Other
Securities”)) and the contribution of the net proceeds thereof as a Capital
Contribution to the Partnership as provided for in Section 3.3(B) below;

 

  (vii) LTIP Units upon such terms and conditions as are set forth in an LTIP
Unit Designation (as hereinafter defined) applicable thereto; and

 

  (viii) in all other cases, OP Units and/or Preference Units, as determined by
the General Partner, in its discretion, to existing or newly-admitted Partners
(including itself), in exchange for the contribution by a Partner (the
“Contributing Partner”) of additional Capital Contributions to the Partnership.

Issuance of OP Units as aforesaid shall be in accordance with the following:

 

  (a) the number of OP Units issued to the Company under clauses (i) and
(iii) of this Section 3.2(B) shall be equal to the number of Common Shares
issued;

 

10



--------------------------------------------------------------------------------

  (b) the number of OP Units issued to a Partner under clause (ii) of this
Section 3.2(B) shall be as provided for in the Preference Unit Term Sheet or the
Other Securities Term Sheet (each hereinafter defined) pursuant to which the
Preference Units being converted exist;

 

  (c) the number of OP Units issued to a Limited Partner under clause (iv) of
this Section 3.2(B) shall be as provided for in the applicable reinvestment
program; and

 

  (d) the number of OP Units issued to a Contributing Partner under clause
(viii) of this Section 3.2(B) shall be equal to the quotient (rounded to the
nearest whole number) arrived at by dividing (x) the initial Gross Asset Value
of the property contributed as additional Capital Contributions (net of any debt
to which such property is subject or assumed, and any cash paid to the
Contributing Partner, by the Partnership in connection with such contribution)
by (y) the contractual price per OP Unit agreed to by the General Partner and
the Contributing Partner.

Issuance of Preference Units as aforesaid shall be in accordance with the
following:

 

  (e) Preference Units issued pursuant to clause (viii) of this Section 3.2(B)
shall have the terms and conditions specified in an agreement (a “Preference
Unit Term Sheet”) executed by and between the Partnership (at the direction and
in the discretion of the General Partner) and the Contributing Partner and such
Preference Unit Term Sheet shall thereupon be a part of this Agreement. The
number of Preference Units issued to a Contributing Partner under clause
(viii) of this Section 3.2(B) shall be equal to the quotient (rounded to the
nearest whole number) arrived at by dividing (x) the initial Gross Asset Value
of the property contributed as additional capital contributions (net of any debt
to which such property is subject or assumed by the Partnership in connection
with such contribution) by (y) an amount provided for in the Preference Unit
Term Sheet; and

 

  (f) Preference Units issued pursuant to clause (vi) of this Section 3.2(B)
shall have economic terms substantially identical to those of the applicable
Other Securities and such other terms and conditions, all of which are specified
in an agreement (an “Other Securities Term Sheet”) executed between the
Partnership and the Company and such Other Securities Term Sheet shall thereupon
be a part of this Agreement.

Issuance of LTIP Units as aforesaid shall be in accordance with the following:

 

  (g) LTIP Units issued pursuant to clause (vii) of this Section 3.2(B) shall
have the terms and conditions, including, without limitation, the LTIP Capital
Target per LTIP Unit, specified in an “LTIP Unit Designation” created by, and in
the discretion of, the General Partner and such LTIP Unit Designation shall
thereupon be a part of this Agreement. LTIP Units may only be issued to
employees or non-employee trustees of the Partnership or an Affiliate of the
Partnership for services provided to the Partnership. As a condition to the
issuance of LTIP Units to any employee or non-employee trustee of the
Partnership or an Affiliate of the Partnership, the employee or non-employee
trustee will have agreed to be bound by the terms of this Agreement.

Units may also be issued to some or all of the Partners holding Preference Units
if and to the extent of such Partner’s participation in any reinvestment program
contemplated by Section 3.3(C) below. Upon the issuance of additional OP Units
and/or Preference Units in accordance with the provisions of this
Section 3.2(B), each recipient of such Units shall either execute this Agreement
or a joinder

 

11



--------------------------------------------------------------------------------

to this Agreement (which joinder, as to Preference Units, may be a part of the
applicable Preference Unit Term Sheet or Other Securities Term Sheet) and the
Percentage Interests of all of the Partners shall thereupon be appropriately
adjusted by the General Partner. Notwithstanding anything to the contrary
contained herein, in no event shall any additional Preference Units or OP Units
be issued (pursuant to this Section 3.2(B) or otherwise) to the extent that the
effect of such issuance would be to reduce the General Partner’s Percentage
Interest to fifty percent (50%) or less.

C. Subject to the further provisions of this Section 3.2(C), the Company hereby
grants to each Limited Partner holding OP Units the right to request an exchange
of any or all of its OP Units for Common Shares, with one OP Unit being
exchangeable for one Common Share. Such right may be exercised by a Limited
Partner at any time and from time to time upon not less than ten (10) days prior
written notice to the Partnership. Upon receipt of such a request, the
Partnership may, in its discretion, in lieu of the Company’s issuing Common
Shares, pay to such Limited Partner cash in an amount equal to the product
arrived at by multiplying (i) the number of OP Units requested to be exchanged
by such Limited Partner multiplied by (ii) the Market Price, with such payment
to be made within ten (10) days after the Partnership’s receipt of the Limited
Partner’s exercise notice as aforesaid; provided, however, that in calculating
Market Price for this Section 3.2(C) only, the “Determination Date” shall mean
the trading date immediately preceding the date on which the Partnership
receives notice from the holder of OP Units stating such holder’s intention to
exercise its right to request an exchange of its OP Units for Common Shares. As
used in this Section 3.2(C), “Market Price” means either (a) the last reported
sale price per share of the Common Shares at the close of trading on the
Determination Date as reported in the Wall Street Journal (Midwest Edition) or
such other reportable stock price reporting service as may be selected by the
General Partner, or (b) in the event that the Common Shares were not traded on
such Determination Date, then the last reported sale price as aforesaid on the
most recent day that the Common Shares were traded. If the Partnership does not
elect to make a cash payment, it shall be obligated to issue Common Shares as
provided above. The Company shall at all times reserve and keep available out of
its authorized but unissued Common Shares, solely for the purpose of effecting
the exchange of OP Units for Common Shares, such number of Common Shares as
shall from time to time be sufficient to effect the conversion of all
outstanding OP Units not owned by the Company, OP Units that may become issuable
upon the automatic conversion of LTIP Units and any Preference Units not owned
by the Company that are convertible into OP Units (whether or not the conversion
can then be effected). No Limited Partner shall, by virtue of being the holder
of one or more LTIP Units, OP Units and/or Preference Units, be deemed to be a
shareholder of or have any other interest in the Company. In the event of any
change in the outstanding Common Shares by reason of any share dividend, split,
recapitalization, merger, consolidation, combination, exchange of shares or
other similar corporate change (a “Recapitalization”), the number of OP Units
held by each Partner (or into which Preference Units are or may be convertible,
if applicable, or LTIP Units may be automatically converted into OP Units upon
achievement of the LTIP Capital Target applicable to such LTIP Units) shall be
proportionately adjusted so that one OP Unit remains exchangeable for one Common
Share without dilution. The Assignee of any Limited Partner may exercise the
rights of such Limited Partner pursuant to this Section 3.2(C), and such Limited
Partner shall be deemed to have assigned such rights to such Assignee and shall
be bound by the exercise of such rights by such Limited Partner’s Assignee. In
connection with any exercise of such rights by such Assignee on behalf of such
Limited Partner, if the Partnership elects to make a cash payment as provided
herein, the cash payment shall be paid by the Partnership directly to such
Assignee and not to such Limited Partner. If the Company adopts a shareholder
rights plan or such other plan or arrangement pursuant to which the holders of
Common Shares are entitled to receive rights or other securities upon the
occurrence of specified events, then the General Partner shall in good faith
make an equitable adjustment to the exchange ratio of Common Shares for OP
Units, as the General

 

12



--------------------------------------------------------------------------------

Partner shall determine in its sole discretion, to protect the value of the OP
Units if any rights or other securities issued under such plan or arrangement
become exercisable and expire prior to a Determination Date. In the event the
Company issues any Common Shares in exchange for OP Units pursuant to this
Section 3.2(C), the General Partner shall record the transfer on the books of
the Partnership so that the Company is thereupon the owner and holder of such OP
Units. Notwithstanding the foregoing provisions of this Section 3.2(C), a
Limited Partner shall not have the right to exchange OP Units for Common Shares
if (i) in the opinion of counsel for the Company, the Company would, as a result
thereof, no longer qualify (or it would be likely that the Company no longer
would qualify) as a real estate investment trust under the Code; or (ii) such
exchange would, in the opinion of counsel for the Company, constitute or be
likely to constitute a violation of applicable securities laws. In either such
event, to the extent the consequences described in (i) or (ii) could be
eliminated by reasonable action of the Company without any material detriment to
the Company and at the expense of such Limited Partner(s) requesting such
exchange, the Company shall take all such reasonable action to effect the
exchange of OP Units for Common Shares by such Limited Partner(s) as herein
provided.

3.3 Additional Funds.

A. No Partner shall be assessed or, except as otherwise provided in this
Agreement, required to contribute additional funds or other property to the
Partnership. Any additional funds or other property required by the Partnership,
as determined by the General Partner in its sole discretion, may, at the option
of the General Partner and without an obligation to do so (except as provided
for in Section 3.3(B) below), be contributed by the General Partner or any other
Partner (provided such other Partner is willing to do so and the General
consents thereto, each in its sole and absolute discretion) as additional
Capital Contributions. The General Partner may also, in its sole discretion,
cause the Partnership to accept Capital Contributions in connection with the
issuance of LTIP Units. If and as the General Partner or any other Partner makes
additional Capital Contributions to the Partnership, each such Partner shall
receive additional OP Units and/or Preference Units as provided for in
Section 3.2(B) above. The General Partner shall also have the right (but not the
obligation) to raise any additional funds required for the Partnership in
accordance with the provisions of Section 9.7(E) below and/or by causing the
Partnership to borrow the necessary funds from third parties on such terms and
conditions as the General Partner shall deem appropriate in its sole discretion.
If the General Partner elects to cause the Partnership to borrow the additional
funds, or if the Partnership issues a guaranty, indemnity or similar undertaking
in connection with indebtedness of the Company as aforesaid, in any such case
one or more of the Partnership’s assets may be encumbered to secure the loan or
undertaking. Except as provided for in Section 3.3(C) below, no Partner shall
have the right to make additional Capital Contributions to the Partnership
without the prior written consent of the General Partner.

B. Except for (i) the capitalization of any wholly owned entity of the General
Partner which is the general partner of a partnership having the Partnership as
a limited partner, (ii) the net proceeds generated by the issuance of Other
Securities that evidence debt (and are not equity securities) that are loaned by
the Company to the Partnership, and (iii) where, in the good faith opinion of
the Company, the net proceeds generated by the issuance of Other Securities
(whether for debt or equity) are retained by the Company for a valid business
reason consistent with the purposes of the Partnership and such retention does
not materially adversely affect the Limited Partners, the net proceeds of any
and all funds raised by or through the Company through the issuance of Common
Shares or Other Securities shall be contributed to the Partnership as additional
Capital Contributions, and in such event the Company shall be issued additional
Units pursuant to Section 3.2(B) above.

 

13



--------------------------------------------------------------------------------

C. If the General Partner creates and administers a reinvestment program in
substantial conformance with a dividend reinvestment program which may be
available from time to time to holders of the Common Shares, each Limited
Partner holding OP Units shall have the right to reinvest any or all cash
distributions payable to it from time to time pursuant to this Agreement by
having some or all (as the Limited Partner elects) of such distributions
contributed to the Partnership as additional Capital Contributions, and in such
event the Partnership shall issue to each such Limited Partner additional OP
Units pursuant to clause (iv) of Section 3.2(B) above, or the General Partner
may elect to cause distributions with respect to which a Limited Partner has
elected reinvestment to be contributed to the Company in exchange for the
issuance of Common Shares. At the option of the General Partner, such a program
may also be made available with respect to Preference Units.

3.4 Capital Accounts. A separate capital account (“Capital Account”) shall be
maintained for each Partner, inclusive of each holder of LTIP Units.

A. To each Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s distributive share of Net Profits and any
items in the nature of income or gain which are specially allocated pursuant to
Section 7.3, Section 7.4 or Section 14.2(C) hereof, and the amount of any
Partnership liabilities assumed by such Partner or which are secured by any
Partnership property distributed to such Partner.

B. To each Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 7.3 or Section 7.4 hereof, and the
amount of any liabilities of such Partner assumed by the Partnership or which
are secured by any property contributed by such Partner to the Partnership.

C. In the event all or a portion of a Partnership Interest, including LTIP Units
is or are transferred in accordance with the terms of this Agreement (including
a transfer of OP Units in exchange for Common Shares, pursuant to
Section 3.2(C)), the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the transferred Partnership Interest,
including transferred LTIP Units.

D. In determining the amount of any liability for purposes of Sections 3.4(A)
and 3.4(B) above, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

E. This Section 3.4 and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the General Partner shall determine that it
is prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Partnership, or the Partners) are computed in order to comply
with such Regulations, the General Partner may make such modification, provided
that it is not likely to have a material effect on the amounts distributed to
any Partner pursuant to Section 14 below upon the dissolution of the
Partnership. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events (for example, the acquisition by
the Partnership of oil or gas properties) might otherwise cause this Agreement
not to comply with Regulations Section 1.704-1(b).

 

14



--------------------------------------------------------------------------------

3.5 Interest on and Return of Capital.

A. No Partner shall be entitled to any interest on its Capital Account or on its
contributions to the capital of the Partnership.

B. Except as expressly provided for in this Agreement, no Partner shall have the
right to demand or to receive the return of all or any part of his capital
contributions to the Partnership and there shall be no priority of one Partner
over the other as to the return of capital contributions or withdrawals or
distributions of profits and losses. No Partner shall have the right to demand
or receive property other than cash in return for the contributions of such
Partner to the Partnership.

3.6 Negative Capital Accounts.

A. Except as provided in the next sentence and Section 3.6(B), no Partner shall
be liable to the Partnership or to any other Partner for any deficit or negative
balance which may exist in such Partner’s Capital Account. If any Obligated
Partner has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions, allocations and adjustments to Capital Accounts
for all periods), each such Obligated Partner shall contribute to the capital of
the Partnership an amount equal to its respective deficit balance; such
obligation to be satisfied by the end of the fiscal year of liquidation (or, if
later, within ninety (90) days following the liquidation and dissolution of the
Partnership.) Such contributions shall be used to make payments to creditors of
the Partnership and such Obligated Partners (i) shall not be subrogated to the
rights of any such creditor against the General Partner, the Partnership,
another Partner or any person related thereto, and (ii) hereby waive any right
to reimbursement, contribution or similar right to which such Obligated Partners
might otherwise be entitled as a result of the performance of its obligations
under this Agreement.

B. Except as otherwise agreed in writing by the General Partner and an Obligated
Partner, prior to the time of admission of such Obligated Partner to the
Partnership, notwithstanding any other provision of this Agreement, an Obligated
Partner shall cease to be an Obligated Partner for purposes of this Section 3.6
upon an exchange by such Obligated Partner of all remaining OP Units for Common
Shares (pursuant to Section 3.2(C) or otherwise) 12 months after the date of
such exchange by such Obligated Partner unless at the time of, or during the 12
month period following, such exchange, there has been:

 

  (i) An entry of a decree or order for relief in respect of the Partnership by
a court having jurisdiction over a substantial part of the Partnership’s assets,
or the appointment of a receiver, liquidator, Assignee, custodian, trustee,
sequestrator (or other similar official) of the Partnership or of any
substantial part of its property, or ordering the winding up or liquidation of
the Partnership’s affairs, in an involuntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or

 

  (ii) The commencement against the Partnership of an involuntary case under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law; or

 

  (iii)

The commencement by the Partnership of a voluntary case under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, or the consent by
it to the

 

15



--------------------------------------------------------------------------------

 

entry of an order for relief in an involuntary case under any such law or the
consent by it to the appointment of or taking possession by a receiver,
liquidator, Assignee, custodian, trustee, sequestrator (or other similar
official) of the Partnership or of any substantial part of its property, or the
making by it of a general assignment for the benefit of creditors, or the
failure of Partnership generally to pay its debts as such debts become due or
the taking of any action in furtherance of any of the foregoing; provided that,
after the passage of such 12 months, the Obligated Partner shall cease to be an
Obligated Partner, at the first time, if any, that all of the conditions set
forth in (i) through (iii) above are no longer in existence.

This Section 3.6(B) shall not be amended without the consent of two-thirds in
number of the Obligated Partners, provided, however, that no such amendment
shall adversely affect an Obligated Partner without the written consent of such
Obligated Partner.

3.7 Limit on Contributions and Obligations of Partners. Neither the Limited
Partners nor the General Partner shall be required to make any additional
advances or contributions to or on behalf of the Partnership or to endorse any
obligations of the Partnership.

3.8 Redemption and Repurchase of Units. Notwithstanding any other provision of
this Agreement which may be contrary to this Section 3.8, in the event of the
proposed repurchase or redemption for cash by the Company of (i) Common Shares
or, (ii) Other Securities with respect to which the Company had previously been
issued Preference Units pursuant to Section 3.2(B)(vi) of this Agreement, then,
in such event, the Partnership shall provide cash to the Company concurrently
with such repurchase or redemption for such purpose equal to the proposed
repurchase or redemption price, and one OP Unit owned by the General Partner
(or, in the case of redemption or repurchase by the Company of Other Securities
contemplated by clause (ii) above, one Preference Unit owned by the General
Partner which had been issued with respect to such Other Securities) shall be
cancelled with respect to each Common Share (or share of Other Securities) so
repurchased or redeemed.

4. Principal Office. The principal office of the Partnership shall be located at
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606, or at such other
place as the General Partner may designate after giving written notice of such
designation to the other Partners.

5. Purposes and Powers of Partnership.

A. The purposes of the Partnership shall be to acquire, purchase, own, operate,
manage, develop, redevelop, invest in, finance, refinance, sell, lease and
otherwise deal with multifamily residential properties and assets related
thereto, and interests therein, whether directly or indirectly, alone or in
association with others, and to conduct any other business that may be lawfully
conducted by a limited partnership pursuant to the Act. The purposes of the
Partnership include, but are not limited to:

(i) acquiring, developing, operating, leasing and managing multifamily
residential properties and conducting any other lawful business relating
thereto;

(ii) financing, mortgaging, exchanging, selling, encumbering or otherwise
disposing of all or any part of a multifamily residential property or any
interest therein;

 

16



--------------------------------------------------------------------------------

(iii) constructing, reconstructing, altering, modifying and subtracting from or
adding to a multifamily residential property or any part thereof;

(iv) organizing and holding partnership interests in partnerships owning or
otherwise having an interest in, whether directly or indirectly, one or more
multifamily residential properties; and

(v) in general, the making of any investments or expenditures, the borrowing and
lending of money and the taking of any and all actions which are incidental or
related to any of the purposes recited above.

It is agreed that each of the foregoing is an ordinary part of the Partnership’s
business and affairs. Property may be acquired subject to, or by assuming, the
liens, encumbrances, and other title exceptions which affect such property. The
Partnership may also be a partner, general or limited, in partnerships, general
or limited, and joint ventures created to accomplish all or any of the
foregoing.

B. The Partnership purposes may be accomplished by taking any action which is
not prohibited under the Act and which is related to the acquisition, ownership,
development, improvement, operation, management, financing, leasing, exchanging,
selling or otherwise encumbering or disposing of all or any portion of the
assets of the Partnership, or any interest therein.

6. Term. The term of the Partnership shall continue until the Partnership is
terminated upon the occurrence of an event described in Section 14.1 below.

7. Allocations.

7.1 Allocation of Net Profits. After giving effect to the allocations set forth
in Sections 7.3 and 7.4, Net Profits for any fiscal year shall be allocated to
the Partners in the following order of priority:

A. First, to the General Partner to the extent that the cumulative Net Losses
allocated to the General Partner pursuant to Section 7.2(E) exceed the
cumulative Net Profits allocated to the General Partner pursuant to this
Section 7.1(A);

B. Second, to each Partner to the extent of and in proportion to the amount by
which the cumulative Net Losses allocated to such Partner pursuant to
Section 7.2(D) exceed the cumulative Net Profits allocated to such Partner
pursuant to this Section 7.1(B);

C. Third, to the General Partner to the extent that the cumulative Net Losses
allocated to the General Partner pursuant to Section 7.2(C) exceed the
cumulative Net Profits allocated to the General Partner pursuant to this
Section 7.1(C);

D. Fourth, to the Partners who hold Preference Units to the extent that the
cumulative Net Losses allocated to such Partners in respect of their Preference
Units pursuant to Section 7.2(B) exceed the cumulative Net Profits allocated to
such Partners in respect of their Preference Units pursuant to this
Section 7.1(D);

E. Fifth, to each Partner to the extent of and in proportion to the amount by
which the cumulative Net Losses allocated to such Partner pursuant to
Section 7.2(A) exceed the cumulative Net Profits allocated to such Partner
pursuant to this Section 7.1(E); and

 

17



--------------------------------------------------------------------------------

F. Thereafter, to the Partners in accordance with their respective Percentage
Interests. Notwithstanding the immediately preceding sentence, allocations of
Net Profits among holders of OP Units under Section 7.1(E) and this
Section 7.1(F) shall be made in such a way, to the extent possible, as to
minimize any differences between the Capital Account pertaining to each OP Unit
and the OP Unit Net Asset Value. For this purpose, the OP Unit Net Asset Value
shall be increased, on a Partner by Partner basis, to the extent a Partner is
credited with the right to receive distributions of Operating Cash Flow and/or
Capital Cash Flow from the Partnership pursuant to Section 8.1 and/or 8.2
hereof, respectively, in respect of any fiscal period, or portion thereof, that
were not received in the fiscal year of declaration.

7.2 Net Losses. After giving effect to the allocations set forth in Sections 7.3
and 7.4, Net Losses for each fiscal year shall be allocated to the Partners in
the following order of priority:

A. First, to the Partners, in proportion to their respective Percentage
Interests; provided that Net Losses allocated pursuant to this Section 7.2(A)
shall not exceed the maximum amount of Net Losses that can be allocated without
causing any Partner to have an Adjusted Capital Account Deficit (excluding for
this purpose any increase to such Adjusted Capital Account Deficit for a
Partner’s actual obligation to fund a deficit Capital Account balance, including
the obligation of an Obligated Partner to fund a deficit Capital Account balance
pursuant to Section 3.6 hereof). Notwithstanding the immediately preceding
sentence, allocations of Net Losses among holders of OP Units shall be made in
such a way, to the extent possible, as to minimize any differences between the
Capital Account pertaining to each OP Unit and the OP Unit Net Asset Value. For
this purpose, the OP Unit Net Asset Value shall be increased, on a Partner by
Partner basis, to the extent a Partner is credited with the right to receive
distributions of Operating Cash Flow and/or Capital Cash Flow from the
Partnership pursuant to Section 8.1 and/or 8.2 hereof, respectively, in respect
of any fiscal period, or portion thereof, that were not received in the fiscal
year of declaration;

B. Second, to the Partners who hold Preference Units in proportion to the
Capital Accounts pertaining to those Preference Units, until such Capital
Account balance equals zero.

C. Third, to the General Partner, until the General Partner’s Adjusted Capital
Account Deficit (excluding for this purpose any increase to such Adjusted
Capital Account Deficit for the obligation of any General Partner to actually
fund a deficit Capital Account balance) equals the excess of (i) the amount of
Recourse Liabilities over (ii) the Aggregate Restoration Amount;

D. Fourth, to the Obligated Partners, in proportion to their respective
Restoration Amounts, until such time as the Obligated Partners have been
allocated in aggregate amount of Net Losses pursuant to this Section 7.2(D)
equal to the Aggregate Restoration Amount; and;

E. Thereafter, to the General Partner.

This Section 7.2 together with Section 7.1 shall control notwithstanding any
reallocation or adjustment of taxable income, loss or other items by the IRS or
any other taxing authority; provided, however, that neither the Partnership nor
the General Partner (nor any of their respective affiliates) is required to
indemnify any Obligated Partner (or its affiliates) for the loss of any tax
benefit resulting from any reallocation or adjustment of taxable income, loss or
other items by the IRS or other taxing authority. The provisions of Section 7.1
and this Section 7.2 shall not be amended in a manner which adversely affects an
Obligated Partner (without consent of such Obligated Partner), provided that the
General Partner may add additional Obligated Partners.

 

18



--------------------------------------------------------------------------------

7.3 Special Allocations. The following special allocations shall be made in the
following order:

A. Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section 7, if
there is a net decrease in Partnership Minimum Gain during any fiscal year, each
Partner shall be specially allocated items of Partnership income and gain for
such fiscal year (and, if necessary, subsequent fiscal years) in an amount equal
to such Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 7.3(A) is intended to comply with
the minimum gain chargeback requirement in Section 1.704-2(f) of the Regulations
and shall be interpreted consistently therewith.

B. Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Section 7, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Partnership fiscal year, each Partner who
has a share of the Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(i)(2). This Section 7.3(B) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

C. Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be
specially allocated to each such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Partner as quickly as possible, provided that an
allocation pursuant to this Section 7.3(C) shall be made only if and to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided for this Section 7 have been tentatively made, as
if this Section 7.3(C) were not in the Agreement.

D. Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any Partnership fiscal year which is in excess of the sum
of (i) the amount such Partner is obligated to restore pursuant to any provision
of this Agreement, and (ii) the amount such Partner is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specifically
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 7.3(D)
shall be made only if and to the extent that such Partner would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Section 7 have been made as if Section 7.3(C) hereof and this
Section 7.3(D) were not in the Agreement.

E. Preferential Gross Income Allocations. If and to the extent Partners are
credited with the right to receive distributions from the Partnership in respect
of any fiscal period, or portion thereof, during which such Partners are the
holders of

 

19



--------------------------------------------------------------------------------

Partnership Interests (other than (i) distributions pursuant to Section 14.2 in
final liquidation of the Partnership), each such Partner shall be allocated an
equal amount of Partnership gross income, excluding Gains and Losses, prior to
any allocations of Net Profit and Net Loss pursuant to Sections 7.1 and 7.2
above. For purposes of this Section 7.3(E), any payment with respect to a
Preference Unit that, under the applicable Preference Unit Term Sheet or Other
Securities Term Sheet, as the case may be, constitutes a payment in redemption
of such Preference Unit shall not be considered a distribution except to the
extent such payment is specifically attributable to accrued and unpaid preferred
distributions with respect to such Preference Unit provided for in such Term
Sheet.

F. Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
allocated among the Partners in accordance with their respective Percentage
Interests.

G. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i)(1).

H. Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of his interest in the
Partnership, the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specifically allocated to the Partners in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or the Partner to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

I. Allocation of Net Gains and Net Losses to LTIP Units. Net Gains shall be
specially allocated to the holders of LTIP Units, in an amount as specified in
the LTIP Unit Designation relating to each class or series of LTIP Units. In no
event shall an allocation under this Section 7.3(I) cause the Capital Accounts
related to LTIP Units to exceed the LTIP Capital Target. Net Losses shall be
specially allocated to the holders of LTIP Units to the extent of and in
proportion to their respective Capital Accounts. In no event shall an allocation
of Net Losses under this Section 7.3(I) create a deficit Capital Accounts
balance in respect of any LTIP Units. LTIP Units not issued prior to the
recognition of Partnership Net Gains or Net Losses shall not be considered in
determining the amount of the special allocation under this Section 7.3(I). Net
Gains and Net Losses not allocated under this Section 7.3(I) shall be allocated
as Net Profits and Net Losses under Sections 7.1 and 7.2 of this Agreement.

J. Conversion of Preferred Units. Upon the conversion of Preferred Units to OP
Units, Net Gains or Net Losses shall be specially allocated to the holders of
Preferred Units so that, to the extent possible, the Capital Account
attributable to each OP Unit issued upon conversion of the Preferred Units is
equal to the OP Unit Net Asset Value. An allocation pursuant to this
Section 7.3(J) shall be made only if and to the extent that such Preferred Units
would have a Capital Account greater to or less than the OP Unit Net Asset Value
after all other allocations provided for in this Section 7 have been made as if
this Section 7.3(J) were not in the Agreement.

 

20



--------------------------------------------------------------------------------

K. Sequence of Special Allocations. The Partnership shall apply the Special
Allocations under this Section 7.3 in the following priority: Section 7.3(A),
7.3(B), 7.3(E), 7.3(J), 7.3(I), 7.3(D), 7.3(C), 7.3(F), 7.3(G).

7.4 Curative Allocations. The allocations set forth in Sections 7.3(A), 7.3(B),
7.3(C), 7.3(D), 7.3(F), 7.3(G) and 7.3(H) above (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Regulations under
Sections 704(b) and 514(c)(9)(E) of the Code. It is the intent of the Partners
that, to the extent possible, all Regulatory Allocations shall be offset either
with other Regulatory Allocations or with special allocations of other items of
Partnership income, gain, loss, or deduction pursuant to this Section 7.4.
Therefore, notwithstanding any other provision of this Section 7 (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, loss, or deduction in whatever manner
it determines appropriate so that, after such offsetting allocations are made,
each Partner’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of the Agreement and all Partnership items were
allocated pursuant to Sections 7.1 and 7.2(A) (subject, however, to
Section 7.3(E) above), and so that, to the greatest extent possible, such
allocations comply with the Regulations under Code Section 514(c)(9)(E). In
exercising its discretion under this Section 7.4, the General Partner shall take
into account future Regulatory Allocations under Sections 7.3(A) and 7.3(B)
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 7.3(F) and 7.3(G).

7.5 Tax Allocations: Code Section 704(c).

A. Income, gain, loss, and deduction with respect to any property contributed to
the capital of the Partnership shall, solely for tax purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for Federal income tax purposes and
its initial Gross Asset Value in accordance with any permissible manner or
manners under Code Section 704(c) and the Regulations thereunder.

B. In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to the definition of “Gross Asset Value” contained in Section 2 above,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for Federal income tax purposes and its Gross Asset Value in accordance
with any permissible manner or manners under Code Section 704(c) and the
Regulations thereunder.

C. Any elections or other decisions relating to such allocations shall be made
by the General Partner in any permissible manner under the Code or the
Regulations that the General Partner may elect in its sole discretion.
Allocations pursuant to this Section 7.5 are solely for purposes of Federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Partner’s Capital Account or share of Net Profits, Net Losses,
other items, or distributions pursuant to any provision in this Agreement.

8. Cash Available For Distribution.

8.1 Operating Cash Flow. As used in this Agreement, “Operating Cash Flow” shall
mean and be defined as all cash receipts of the Partnership from whatever source
(but excluding Capital Cash Flow and excluding the proceeds of any additional
Capital Contributions to the Partnership pursuant to Section 3.3 above) during
the period in question in excess of all items of Partnership expense (other than
non-cash expenses such as depreciation) and other cash needs of the Partnership,
including, without limitation, amounts paid by the Partnership as principal on
debts and advances, during such period, capital expenditures and any reserves
(as determined by the General Partner) established or increased during such
period. In the discretion of the General Partner,

 

21



--------------------------------------------------------------------------------

reserves may include cash held for future acquisitions. Operating Cash Flow
shall be distributed to or for the benefit of the Partners including, to the
extent provided in the applicable LTIP Unit Declaration, holders of LTIP Units,
of record as of the applicable Record Date not less frequently than annually,
and shall be distributed: first to those Partners holding Preference Units to
the extent of the respective priorities (if any) established by the applicable
Preference Unit Term Sheets and Other Securities Term Sheets; and then the
balance prorata among the Partners holding OP Units and LTIP Units (on the basis
of the OP Unit Value of each outstanding class or series of LTIP Units as set
forth in the applicable LTIP Unit Designation, which will in no event exceed one
OP Unit per LTIP Unit) and the Partners holding Preference Units which, based on
the provisions of the applicable Preference Unit Term Sheets and Other
Securities Term Sheets, entitle such Partners to participate in such
distributions on a pari passu basis with the holders of OP Units and LTIP Units
(the “Residual Operating Cash Flow Units”), to each Partner based on the
quotient (expressed as a percentage) arrived at by dividing (i) the sum of the
OP Unit Value of any Residual Operating Cash Flow Units held by that Partner and
the number of OP Units and OP Unit Value of LTIP Units held by that Partner by
(ii) the sum of the OP Unit Value of all Residual Operating Cash Flow Units and
LTIP Units issued and outstanding at the time and the total number of OP Units
issued and outstanding at the time. Notwithstanding the foregoing, any incoming
Limited Partners who were admitted during the applicable quarter (but excluding
any incoming Partners who received Units from an existing Limited Partner) and
who held Units as of an applicable Record Date, but held such Units for less
than the entire period with respect to which an Operating Cash Flow distribution
is to be paid, shall be entitled to receive a pro-rated portion of such
Operating Cash Flow distribution otherwise payable to such Partner based on the
number of days such Units were outstanding during the applicable period, or any
other method of pro-ration deemed equitable by the General Partner, and in such
event, if the General Partner, in its sole discretion, deems it necessary, the
amount of the distribution payable to all other Partners shall be adjusted
accordingly.

8.2 Capital Cash Flow. As used in this Agreement, “Capital Cash Flow” shall mean
and be defined as collectively (a) gross proceeds realized in connection with
the sale of any assets of the Partnership, (b) gross financing or refinancing
proceeds, (c) gross condemnation proceeds (excluding condemnation proceeds
applied to restoration of remaining property) and (d) gross insurance proceeds
(excluding rental insurance proceeds or insurance proceeds applied to
restoration of property), less (a) closing costs, (b) the cost to discharge any
Partnership financing encumbering or otherwise associated with the asset(s) in
question, (c) the establishment of reserves (as determined by the General
Partner, and which may include cash held for future acquisitions), and (d) other
expenses of the Partnership then due and owing. Subject to Section 14.2 below,
if applicable, Capital Cash Flow shall be distributed to or for the benefit of
the Partners, including, to the extent provided in the applicable LTIP Unit
Declaration, holders of LTIP Units, of record as of the applicable Record Date
not less frequently than annually and shall be distributed: first to the
Partners holding Preference Units to the extent of the respective priorities (if
any) established by the applicable Preference Unit Term Sheets and Other
Securities Term Sheets; and then the balance prorata among those Partners
holding OP Units and LTIP Units (on the basis of the OP Unit Value of each
outstanding class or series of LTIP Units as set forth in the applicable LTIP
Unit Designation which will in no event exceed one OP Unit per LTIP Unit) and
those Partners holding Preference Units which, based on the provisions of the
applicable Preference Unit Term Sheets and Other Securities Term Sheets, entitle
such Partners to participate in such distributions on a pari passu basis with
the holders of OP Units (the “Capital Cash Flow Preference Units”), to each
Partner based on the quotient (expressed as a percentage) arrived at by dividing
(i) the sum of the OP Unit Value of any Capital Cash Flow Preference Units and
LTIP Units held by that Partner and the number of OP Units held by that Partner
by (ii) the sum of the OP Unit Value of all Capital Cash Flow Preference Units
and LTIP Units issued and outstanding at the time and the total number of OP
Units issued and outstanding at the time. Notwithstanding the foregoing, the
General Partner reserves the right to pro-rate distributions of Capital Cash
Flow to incoming

 

22



--------------------------------------------------------------------------------

Limited Partners who were admitted during the applicable quarter (but excluding
any incoming Partners who received Units from an existing Limited Partner) and
who held Units as of the applicable Record Date but held such Units for less
than the entire period with respect to which the Capital Cash Flow distribution
is to be paid, based on the number of days such Units were outstanding during
the applicable period, or any other method of pro-ration deemed equitable by the
General Partner and, in such event, the amount of the distribution payable to
all other Partners shall be adjusted accordingly.

8.3 Consent to Distributions. Each of the Partners hereby consents to the
distributions provided for in this Agreement.

8.4 Right to Limit Distributions. The right of any Partner to receive
distributions of any nature pursuant to the terms of this Agreement shall be
subject to the terms of any agreement between such Partner and the Partnership
limiting, restricting or providing rights of set-off with respect to such
distributions.

8.5 Withholding. Each Partner hereby authorizes the Partnership to withhold or
pay on behalf of or with respect to such Partner any amount of federal, state,
local or foreign taxes that the General Partner determines the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Partner pursuant to this Agreement. To the extent the payment
or accrual of withholding tax results in a federal, state or local tax credit to
the Partnership, such credit shall be allocated to the Partner from whom amounts
were withheld from distributions. The General Partner shall report on no less
than an annual basis to each Partner the amount(s) of any withholding and the
jurisdiction(s) of the withholding. The General Partner has no obligation to
return amounts withheld to any Partner or to file a claim for refund with any
jurisdiction on behalf of a Partner.

9. Management of Partnership.

9.1 General Partner. The General Partner shall be the sole manager of the
Partnership business, and shall have the right and power to make all decisions
and take any and every action with respect to the property, the business and
affairs of the Partnership and shall have all the rights, power and authority
generally conferred by law, or necessary, advisable or consistent with
accomplishing the purposes of the Partnership. All such decisions or actions
made or taken by the General Partner hereunder shall be binding upon all of the
Partners and the Partnership. The powers of the General Partner to manage the
Partnership business shall include, without limitation, the power and authority
to, directly or indirectly:

(i) operate any business normal or customary for the owner of or investor in
multifamily residential property;

(ii) perform any and all acts necessary or appropriate to the operation of the
Partnership assets, including, but not limited to, applications for rezoning,
objections to rezoning of other property and the establishment of bank accounts
in the name of the Partnership;

(iii) procure and maintain with responsible companies such insurance as may be
available in such amounts and covering such risks as are deemed appropriate by
the General Partner;

(iv) take and hold all real, personal and mixed property of the Partnership in
the name of the Partnership or in the name of a nominee;

 

23



--------------------------------------------------------------------------------

(v) execute and deliver leases on behalf of and in the name of the Partnership;

(vi) borrow money (whether on a secured or unsecured basis), finance and
refinance the assets of the Partnership or any part thereof or interest therein,
and in connection therewith, issue notes, bonds, securities and other
undertakings and evidences of indebtedness and documents related thereto
(including, without limitation, guaranty, indemnities and similar undertakings
to support loans obtained or debt securities issued by the Company where the net
proceeds thereof are either loaned to the Partnership or contributed to the
Partnership as a Capital Contribution);

(vii) coordinate all accounting and clerical functions of the Partnership and
employ such accountants, lawyers, property managers, leasing agents and other
management or service personnel as may from time to time be required to carry on
the business of the Partnership;

(viii) acquire any assets, and encumber, sell, ground lease or otherwise dispose
of any or all of the assets of the Partnership (including by way of merger,
consolidation or other combination with any other Person), or any part thereof
or interest therein; and

(ix) organize one or more partnerships or limited liability companies which are
controlled, directly or indirectly, by the Partnership (including, without
limitation, Equity Residential Management, L.L.C.) and make any capital
contributions required pursuant to the partnership or limited liability company
agreements of any such partnerships or limited liability companies.

(x) establish the date (the “Record Date”) for the purpose of making any proper
determination with respect to which Partners are entitled to receive
distributions, consent to any matter for which the consent of Partners is
permitted or required under any provision hereof, or otherwise be allocated
rights hereunder.

9.2 Limitations on Powers and Authorities of Partners. Notwithstanding the
powers of the General Partner set forth in Section 9.1 above, no Partner shall
have the right or power to do any of the following:

(a) do any act in contravention of this Agreement, or any amendment hereto;

(b) do any act which would make it impossible to carry on the ordinary business
of the Partnership, except to the extent that such act is specifically permitted
by the terms hereof (it being understood and agreed that, except as hereafter
provided in this Section 9.2, a sale of any or all of the assets of the
Partnership, for example, would be an ordinary part of the Partnership’s
business and affairs and is specifically permitted hereby); or

(c) confess a judgment against the Partnership.

 

24



--------------------------------------------------------------------------------

9.3 Limited Partners. The Limited Partners shall have no right or authority to
act for or to bind the Partnership and no Limited Partner shall participate in
the conduct or control of the Partnership’s affairs or business.

9.4 Liability of General Partner. The General Partner shall not be liable or
accountable, in damages or otherwise, to the Partnership or to any other Partner
for any error of judgment or for any mistakes of fact or law or for anything
which it may do or refrain from doing hereafter in connection with the business
and affairs of the Partnership except (i) in the case of fraud, willful
misconduct (such as an intentional breach of fiduciary duty or an intentional
breach of this Agreement) or gross negligence, and (ii) for other breaches of
this Agreement, but the liability of the General Partner under this clause
(ii) shall be limited to its interest in the Partnership as more particularly
provided for in Section 9.8 below. The General Partner shall not have any
personal liability for the return of any Limited Partner’s capital.

9.5 Indemnity. The Partnership shall indemnify and shall hold the General
Partner (and the officers and trustees thereof) harmless from any loss or
damage, including without limitation reasonable legal fees and court costs,
incurred by it by reason of anything it may do or refrain from doing hereafter
for and on behalf of the Partnership or in connection with its business or
affairs; provided, however, that (i) the Partnership shall not be required to
indemnify the General Partner (or any officer or trustee thereof) for any loss
or damage which it might incur as a result of its fraud, willful misconduct or
gross negligence in the performance of its duties hereunder and (ii) this
indemnification shall not relieve the General Partner of its proportionate part
of the obligations of the Partnership as a Partner. In addition, the General
Partner shall be entitled to reimbursement from the Partnership for any amounts
paid by it in satisfaction of indemnification obligations owed by the General
Partner to present or former trustees or officers of the General Partner or its
predecessors, or other Persons indemnified by the General Partner, as provided
for in or pursuant to the Declaration of Trust and By-Laws of the General
Partner or otherwise. The right of indemnification set forth in this Section 9.5
shall be in addition to any rights to which the person or entity seeking
indemnification may otherwise be entitled and shall inure to the benefit of the
successors and assigns of any such person or entity. No Partner shall be
personally liable with respect to any claim for indemnification pursuant to this
Section 9.5, but such claim shall be satisfied solely out of assets of the
Partnership.

9.6 Other Activities of Partners and Agreements with Related Parties. The
General Partner shall devote its full-time efforts in furtherance of the
Partnership business, it being expressly understood that, except for (i) the
Company’s ownership interest in a partnership or a limited liability company of
which the Partnership is a partner or a member, respectively; (ii) the Company’s
ownership of any qualified REIT subsidiary (within the meaning of the Code) or
any other entity which is a partner of a partnership or a member of a limited
liability company having the Partnership as a partner or member, respectively;
(iii) the Company’s ownership of any entity that owns no more than a one percent
(1%) interest in any partnership, limited liability company or other entity;
(iv) borrowing (including the issuance of debt securities) where the net
proceeds thereof are loaned or contributed to the Partnership; (v) any activity
which the Board of Trustees of the General Partner, in its sole discretion, has
determined will have a material benefit to the General Partner and will not have
a material adverse effect on the Partnership; and (vi) activities incidental to
the Company’s status and existence as a real estate investment trust, the
General Partner shall conduct all of its activities with respect to the
multifamily residential property business exclusively through the Partnership
and shall not conduct or engage in any way in any other business.

9.7 Other Matters Concerning the General Partner.

A. The General Partner shall be protected in relying, acting or refraining from
acting on any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

 

25



--------------------------------------------------------------------------------

B. The General Partner may exercise any of the powers granted or perform any of
the duties imposed by this Agreement either directly or through agents. The
General Partner may consult with counsel, accountants, appraisers, management
consultants, investment bankers and other consultants selected by it, each of
whom may serve as consultants for the Partnership. An opinion by any consultant
on a matter which the General Partner believes to be within its professional or
expert competence shall be full and complete protection as to any action taken
or omitted by the General Partner based on the opinion and taken or omitted in
good faith. The General Partner shall not be responsible for the misconduct,
negligence, acts or omissions of any consultant or contractor of the Partnership
or of the General Partner, and shall assume no obligations other than to use due
care in the selection of all consultants and contractors.

C. No mortgagee, grantee, creditor or any other person dealing with the
Partnership shall be required to investigate the authority of the General
Partner or secure the approval of or confirmation by any Limited Partner of any
act of the General Partner in connection with the conduct of the Partnership
business.

D. The General Partner may retain such persons or entities as it shall determine
(including the General Partner or any entity in which the General Partner shall
have an interest or with which it is affiliated) to provide services to or on
behalf of the Partnership. The General Partner shall be entitled to
reimbursement from the Partnership for its out-of-pocket expenses (including,
without limitation, amounts paid or payable to the General Partner or any entity
in which the General Partner shall have an interest or with which it is
affiliated) incurred in connection with Partnership business. Such expenses
shall be deemed to include those expenses required in connection with the
administration of the Partnership such as the maintenance of Partnership books
and records, management of the Partnership property and assets and preparation
of information respecting the Partnership needed by the Partners in the
preparation of their individual tax returns.

E. The General Partner may loan to the Partnership the net proceeds of loans
obtained or debt securities issued by the Company so long as the terms of such
loan to the Partnership are substantially equivalent to the corresponding loan
obtained or debt securities issued by the Company.

9.8 Partner Exculpation. Except for fraud, willful misconduct and gross
negligence, no Partner shall have any personal liability whatever, whether to
the Partnership or to the other Partner, for the debts or liabilities of the
Partnership or its obligations hereunder, and the full recourse of the other
Partner shall be limited to the interest of that Partner in the Partnership. To
the fullest extent permitted by law, no officer, trustee or shareholder of the
General Partner shall be liable to the Partnership for money damages except for
(i) active and deliberate dishonesty established by a final judgment or
(ii) actual receipt of an improper benefit or profit in money, property or
services. Without limitation of the foregoing, and except for fraud, willful
misconduct and gross negligence, no property or assets of any Partner, other
than its interest in the Partnership, shall be subject to levy, execution or
other enforcement procedures for the satisfaction of any judgment (or other
judicial process) in favor of any other Partner(s) and arising out of, or in
connection with, this Agreement. This Agreement is executed by the officers or
general partners of each Partner solely as officers or partners of the same and
not in their own individual capacities. No advisor, trustee, officer, partner,
employee, beneficiary, shareholder, participant or agent of any Partner (or of
any partner of a Partner) shall be personally liable in any matter or to any
extent under or in connection with this Agreement, and the Partnership, each
Partner and their respective successors and assigns shall look solely to the
interest of the other Partner in the Partnership for the payment of any claim or
for any performance hereunder.

 

26



--------------------------------------------------------------------------------

9.9 General Partner Expenses and Liabilities. All costs and expenses incurred by
the Company in connection with its activities as the General Partner hereunder,
all costs and expenses incurred by the Company in connection with its continued
corporate existence, qualification as a real estate investment trust under the
Code and otherwise, and all other liabilities incurred or suffered by the
General Partner in connection with the pursuit of its business and affairs as
contemplated hereunder and in connection herewith, shall be paid (or reimbursed
to the Company, if paid by the Company) by the Partnership unless and to the
extent that any such costs were paid by the Company in connection with the
issuance of additional shares of beneficial interest of the Company as
contemplated by Section 3.3(B) above. Notwithstanding anything to the contrary
contained herein, this Section 9.9 shall apply only to the extent that such
costs, expenses or liabilities exceed any cash distributed to the General
Partner by any wholly-owned subsidiary of the General Partner.

10. Banking. The funds of the Partnership shall be kept in accounts designated
by the General Partner and all withdrawals therefrom shall be made on such
signature or signatures as shall be designated by the General Partner.

11. Accounting.

11.1 Fiscal Year. The fiscal year and taxable year of the Partnership (the
“fiscal year”) shall end on the last day of December of each year, unless
another fiscal year end is selected by the General Partner.

11.2 Books of Account. The Partnership books of account shall be maintained at
the principal office designated in Section 4 above or at such other locations
and by such person or persons as may be designated by the General Partner. The
Partnership shall pay the expense of maintaining its books of account. Each
Partner shall have, during reasonable business hours and upon reasonable prior
notice, access to the books of the Partnership and in addition, at its expense,
shall have the right to copy such books. The General Partner, at the expense of
the Partnership, shall cause to be prepared and distributed to the Partners
annual financial data sufficient to reflect the status and operations of the
Partnership and its assets and to enable each Partner to file its federal income
tax return.

11.3 Method of Accounting. The Partnership books of account shall be maintained
and kept, and its income, gains, losses and deductions shall be accounted for,
in accordance with sound principles of accounting consistently applied, or such
other method of accounting as may be adopted hereafter by the General Partner.
All elections and options available to the Partnership for Federal or state
income tax purposes shall be taken or rejected by the Partnership in the sole
discretion of the General Partner.

11.4 Section 754 Election. In case of a distribution of property made in the
manner provided in Section 734 of the Code (or any similar provision enacted in
lieu thereof), or in the case of a transfer of any interest in the Partnership
permitted by this Agreement made in the manner provided in Section 743 of the
Code (or any similar provision enacted in lieu thereof), the General Partner, on
behalf of the Partnership, will file an election under Section 754 of the Code
(or any similar provision enacted in lieu thereof) in accordance with the
procedures set forth in the applicable Regulations.

 

27



--------------------------------------------------------------------------------

11.5 Tax Matters Partner. The General Partner is hereby designated the Tax
Matters Partner (hereinafter referred to as the “TMP”) of the Partnership and
shall have all the rights and obligations of the TMP under the Code.

11.6 Administrative Adjustments. If the TMP receives notice of a Final
Partnership Administrative Adjustment (the “FPAA”) or if a request for an
administrative adjustment made by the TMP is not allowed by the United States
Internal Revenue Service (the “IRS”) and the IRS does not notify the TMP of the
beginning of an administrative proceeding with respect to the Partnership’s
taxable year to which such request relates (or if the IRS so notifies the TMP
but fails to mail a timely notice of an FPAA), the TMP may, but shall not be
obligated to, petition a Court for readjustment of partnership items. In the
case of notice of an FPAA, if the TMP determines that the United States District
Court or Claims Court is the most appropriate forum for such a petition, the TMP
shall notify each person who was a Partner at any time during the Partnership’s
taxable year to which the IRS notice relates of the approximate amount by which
its tax liability would be increased (based on such assumptions as the TMP may
in good faith make) if the treatment of partnership items on his return was made
consistent with the treatment of partnership items on the Partnership’s return,
as adjusted by the FPAA. Unless each such person deposits with the TMP, for
deposit with IRS, the approximate amount of his increased tax liability,
together with a written agreement to make additional deposits if required to
satisfy the jurisdictional requirements of the Court, within thirty days after
the TMP’s notice to such person, the TMP shall not file a petition in such
Court. Instead, the TMP may, but shall not be obligated to, file a petition in
the United States Tax Court.

12. Transfers of Partnership Interests.

A. General Partner. In no event may the General Partner at any time assign,
sell, transfer, pledge, hypothecate or otherwise dispose of all or any portion
of its Partnership Interest, except by operation of law.

B. Limited Partner.

(i) No Limited Partner or substituted Limited Partner shall, without the prior
written consent of the General Partner (which consent may be given or withheld
in the sole discretion of the General Partner), sell, assign, distribute or
otherwise transfer (a “Transfer”) all or any part of his interest in the
Partnership, except (w) by operation of law, testamentary disposition, gift
(outright or in trust) or by sale, in each case to or for the benefit of his
parent(s), spouse or descendants, (x) pledges or other collateral transfers
effected by a Limited Partner to secure the repayment of a bona fide loan or
other obligation (a “Pledge”) and the subsequent foreclosure or satisfaction
thereof by transfer of such OP Units, (y) the exchange of OP Units for shares of
beneficial interest of the Company, pursuant to Section 3.2(C) above, and
(z) the distribution of OP Units or Preference Units by a Limited Partner to any
of its direct or indirect constituent partners or owners. Notwithstanding the
foregoing, each such transfer shall be subject to compliance with restrictions
on transferability contained in any other applicable agreement executed by the
transferor and compliance with applicable securities laws; the General Partner
reserves the right to require an opinion of counsel regarding such matters in
form and substance reasonably acceptable to the General Partner as a condition
to any such Transfer. Neither the conversion of a Preference Unit into one or
more OP Units nor the conversion of OP Unit into a Common Share constitutes a
Transfer. A Limited Partner shall notify the General Partner of any Transfer of
beneficial interest or other interest which occurs without a transfer of record
ownership, as well as any pledge or other collateral transfer. No part of the
interest of a Limited Partner shall be subject to the claims of any creditor,
any spouse for alimony or support, or to legal process, and may not be
voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement. A Limited Partner shall not be
permitted to retire or withdraw from the Partnership except as expressly
permitted by this Agreement.

 

28



--------------------------------------------------------------------------------

(ii) An Assignee, legatee, distributee or other transferee (whether by
conveyance, operation of law or otherwise) (including any pledgee upon
realization of its rights as a secured creditor) (a “Transferee”) of all or any
portion of a Limited Partner’s interest in the Partnership shall be entitled to
receive Net Profits, Net Losses and distributions hereunder attributable to such
interest acquired by reason of such Transfer, from and after the effective date
of the Transfer of such interest, and Assignees shall have the ability to
exercise the rights granted to Limited Partners under Section 3.2(C), but shall
not have any consent rights with respect to any matter presented to Limited
Partners for approval; provided, however, anything in this Agreement to the
contrary notwithstanding, (a) no Transfer by a Limited Partner shall be
effective until such Transfer has been consented to by the General Partner
except as provided in Section 12(B)(i); (b) without the prior written consent of
the General Partner, no Transferee shall be considered a substituted Limited
Partner except as provided in Section 12(B)(i)(w) and (z) and, in any event,
until such Transferee shall have agreed to be bound by the terms of this
Agreement and shall have executed a counterpart hereof; (c) the Partnership and
the General Partner shall be entitled to treat the transferor of such interest
as the absolute owner thereof in all respects, and shall incur no liability for
the allocation of Net Profits and Net Losses or distributions which are made to
such transferor until such time as the written instrument of Transfer has been
received by the General Partner and the “effective date” of the Transfer has
passed, (d) the General Partner shall have the right to require any such
transferor to exchange the OP Units to which such interest relates for Common
Shares, pursuant to Section 3.2(C) above, excluding Pledges of OP Units but
including any transfer of the pledged OP Units, whether to the secured party or
otherwise, pursuant to such party’s exercise of its remedies under the Pledge or
the related loan or obligation, and (e) an Assignee shall not be bound by any
amendments, modifications or changes to this Agreement that would adversely
affect its rights under Section 3.2(C) or this Section 12(B)(ii) without its
consent. The “effective date” of any Transfer shall be the last day of the month
set forth on the written instrument of Transfer or such other date consented to
in writing by the General Partner as the “effective date”.

(iii) Notwithstanding anything to the contrary contained in this Section 12(B),
(a) in the event a Limited Partner distributes in dissolution and liquidation
all or any portion of its interest in the Partnership, the partners,
shareholders or members (as the case may be) in such Limited Partner receiving
such interest shall become substituted Limited Partners, and shall (upon
agreeing to be bound by the terms of this Agreement and executing a counterpart
hereof and/or any Preference Unit Terms Sheet or Other Securities Term Sheet)
succeed to the rights, interests and obligations of such Limited Partner in the
Partnership, in proportion to their respective interests in such Limited
Partner, and (b) no Transfer shall be effective to the extent that such Transfer
would, in the opinion of the General Partner (y) by treating the interest in the
Partnership so transferred as if it had been exchanged for Common Shares in
accordance with Section 3.2(C) above, violate the limitations on ownership of
Common Shares contained in Article VII of the Declaration of Trust of the
Company, or (z) violate any State or Federal securities laws.

C. LTIP Units. No holder of LTIP Units may sell, assign, distribute or otherwise
transfer (an “LTIP Transfer”) any LTIP Units, except by operation of law,
testamentary disposition, gift (outright or in trust), in each case to or for
the benefit of his parent(s), spouse or descendants and any attempted Transfer
not expressly permitted by this Section 12(C) shall be void ab initio. Any
permitted transferee of LTIP Units shall assume the status of an “Assignee” of
such LTIP Units, shall be entitled to receive Net Profits, Net Losses and
distributions hereunder attributable to such interest acquired by reason of such
Transfer, from and after the effective date of the Transfer of such LTIP Units.
The Partnership and the General Partner shall be entitled to treat the
transferor of such LTIP Units as the absolute owner thereof in all respects, and
shall incur no liability for the allocation of Net Profits and Net

 

29



--------------------------------------------------------------------------------

Losses or distributions which are made to such transferor until such time as the
written instrument of LTIP Transfer has been received by the General Partner and
the “effective date” of the LTIP Transfer has passed. The “effective date” of
any LTIP Transfer shall be the last day of the month set forth on the written
instrument of LTIP Transfer or such other date consented to in writing by the
General Partner as the “effective date”. The General Partner may, in its sole
discretion, require any permitted transferee of LTIP Units to agree in writing
to be bound by the terms and provisions of this Agreement prior to such
transferees admission as a Limited Partner if and when any LTIP Units which have
been the subject of an LTIP Transfer automatically convert to OP Units.

D. Admission Adjustments. The General Partner shall, when necessary, cause this
Agreement to be amended from time to time to reflect the addition or withdrawal
of Partners, and the issuance, conversion, cancellation and redemption of any
LTIP Units, Preference Units and/or OP Units (including the corresponding
adjustments to Percentage Interests).

E. Limitation. Notwithstanding any other provision of this Agreement to the
contrary, no sale, exchange, assignment, or other transfer or issuance of a
Partnership Interest by or to any Partner shall be effective, if the effect of
such transaction would be to cause the General Partner’s Percentage Interest to
decrease to a level of fifty percent (50%) or less.

13. Admission of New Partners. The General Partner shall admit to the
Partnership as Limited Partners those persons and entities who are not already
Partners and who receive OP Units and/or Preference Units in accordance with the
provisions of this Agreement.

14. Termination, Liquidation and Dissolution of Partnership.

14.1 Termination Events. Partnership shall be dissolved and its affairs wound up
in the manner hereinafter provided upon the earliest to occur of the following
events:

 

  (a) the agreement of those Partners holding at least ninety percent (90%) of
the Percentage Interests of all of the Partners, exclusive of any Percentage
Interests attributable to LTIP Units, determining that the Partnership should be
dissolved; or

 

  (b) subject to Section 14.4 below, the entry of a final judgment, order or
decree of a court of competent jurisdiction adjudicating as bankrupt either the
Partnership or the General Partner, and the expiration without appeal of the
period, if any, allowed by applicable law to appeal therefrom.

14.2 Method of Liquidation. Upon the happening of any of the events specified in
Section 14.1 above, the General Partner (or if there be no General Partner, a
liquidating trustee selected by those Limited Partners holding in the aggregate
more than fifty percent 50% of the Percentage Interests held by all Limited
Partners) shall immediately commence to wind up the Partnership’s affairs and
shall liquidate the assets of the Partnership as promptly as possible, unless
the General Partner, or the liquidating trustee, shall determine that an
immediate sale of Partnership assets would cause undue loss to the Partnership,
in which event the liquidation may be deferred for a reasonable time. The
Partners shall continue to share Operating Cash Flow, Capital Cash Flow, Net
Profits and Net Losses during the period of liquidation in the same proportions
as before dissolution (subject to Section 14.2(C) below). The proceeds from
liquidation of the Partnership, including repayment of any debts of Partners to
the Partnership, shall be applied in the order of priority as follows:

A. Debts of the Partnership, including repayment of principal and interest on
loans and advances made by the General Partner pursuant to Sections 3.3 and/or
9.7 above; then

 

30



--------------------------------------------------------------------------------

B. To the establishment of any reserves deemed necessary or appropriate by the
General Partner, or by the person(s) winding up the affairs of the Partnership
in the event there is no remaining General Partner of the Partnership, for any
contingent or unforeseen liabilities or obligations of the Partnership. Such
reserves established hereunder shall be held for the purpose of paying any such
contingent or unforeseen liabilities or obligations and, at the expiration of
such period as the General Partner, or such person(s) deems advisable, the
balance of such reserves shall be distributed in the manner provided hereinafter
in this Section 14.2 as though such reserves had been distributed
contemporaneously with the other funds distributed hereunder; then

C. To the Partners, including the holders of LTIP Units, in accordance with
their respective Capital Account balances, after giving effect to all
contributions, distributions and allocations for all periods. In connection
therewith, the Company, as the holder of Preference Units, shall be allocated
gross income to the extent necessary to cause its Capital Account balance to
equal the amount established in the applicable Other Securities Term Sheet upon
any voluntary or involuntary dissolution, liquidation or winding up of the
Partnership; provided, that no such gross income allocation shall be made to the
Company to the extent that such allocation would result in any additional Net
Loss (or item thereof) being allocated to any Obligated Partner.

14.3 Date of Termination. The Partnership shall be terminated when all notes
received in connection with such disposition have been paid and all of the cash
or property available for application and distribution under Section 14.2 above
(including reserves) shall have been applied and distributed in accordance
therewith.

14.4 Reconstitution Upon Bankruptcy.

A. Notwithstanding any dissolution of the Partnership under clause (c) of
Section 14.1 above, if the Partnership is reconstituted as set forth in this
Section 14.4, then the business of the Partnership shall be continued with the
Partnership’s property and the Partnership’s assets shall not be liquidated.

B. If the Partnership is dissolved by reason of the bankruptcy of the General
Partner, a successor general partner may be admitted within 90 days after the
dissolution, effective as of the date of dissolution, as the General Partner
hereunder, with the written consent of those Limited Partners holding more than
50% of the aggregate Percentage Interests of all Limited Partners. Upon the
admission of such successor general partner, without any further consent or
approval of any other Partner, the Partnership shall be reconstituted as a
successor limited partnership.

C. If the Partnership is dissolved by reason of the bankruptcy of the
Partnership in a proceeding for the reorganization (and not the liquidation) of
the Partnership, then, with the consent of the Company and those Limited
Partners holding at least fifty percent (50%) of the Percentage Interests held
by all Limited Partners, the Partnership may be reconstituted within 90 days
after dissolution, effective as of the date of dissolution, whereupon the
Partnership shall be reconstituted as a successor limited partnership.

 

31



--------------------------------------------------------------------------------

D. The successor limited partnership reconstituted in accordance with the
foregoing provisions of this Section 14.4 shall continue the business of the
Partnership with the Partnership’s property. The Percentage Interests of the
Partners in the successor limited partnership shall be in proportion to their
respective Percentage Interests in the dissolved Partnership. Such successor
limited partnership shall be governed by the terms and provisions of this
Agreement and references in this Agreement to the Partnership or to the Partners
or their rights and obligations shall be understood to comprehend such successor
limited partnership and the Partners thereof and their rights and obligations.

14.5 Death, Legal Incompetency, Etc. of a Limited Partner. The death, legal
incompetency, insolvency, dissolution or bankruptcy of a Limited Partner shall
not dissolve or terminate the Partnership. Upon the death or incapacity of an
individual Limited Partner, such individual Limited Partner’s interest in the
Partnership shall be transferred either by will, the laws of intestacy or
otherwise to the legal representative or successor of such individual Limited
Partner.

15. Power of Attorney. Each Limited Partner hereby irrevocably constitutes and
appoints the Chief Executive Officer of the General Partner with full power of
substitution, its true and lawful attorney, for him and in his name, place and
stead and for his use and benefit, to sign, swear to, acknowledge, file and
record:

(i) this Agreement, and subject to Section 16 below, amendments to this
Agreement;

(ii) any certificates, instruments and documents (including assumed and
fictitious name certificates) as may be required by, or may be appropriate
under, the laws of the State of Illinois or any other State or jurisdiction in
which the Partnership is doing or intends to do business, in order to discharge
the purposes of the Partnership or otherwise in connection with the use of the
name or names used by the Partnership;

(iii) any other instrument which may be required to be filed or recorded by the
Partnership on behalf of the Partners under the laws of any State or by any
governmental agency in order for the Partnership to conduct its business;

(iv) any documents which may be required to effect the continuation of the
Partnership, the admission of a substitute or additional Partner, or the
dissolution and termination of the Partnership, provided such continuation,
admission or dissolution and termination is not in violation of any provision of
this Agreement; and

(v) any documents which may be required or desirable to have the General Partner
appointed, and act as, the “Tax Matters Partner” as described in the Code.

The foregoing grant of authority is a special power of attorney coupled with an
interest, is irrevocable and shall survive the death or incapacity of any
individual Limited Partner, and shall survive the delivery of any assignment by
a Limited Partner of the whole or any portion of his interest in the
Partnership.

16. Amendment of Agreement.

A. Each Partner, by his execution of or joinder in this Agreement, hereby
irrevocably appoints the Chairman of the Board of the General Partner (or the
Co-Chairmen acting together if there be more than one) with power of
substitution, as his true and lawful attorney coupled with an interest, in his
name, place and stead to amend this Agreement in any respect other than:

(i) to enlarge the obligation of any Partner to make contributions to the
capital of the Partnership, as provided for in Section 3 above; or

 

32



--------------------------------------------------------------------------------

(ii) except as otherwise provided for in this Agreement or as required by law,
to modify the allocation of Net Profits or Net Losses or distributions among the
Partners as provided for in Section 7 and 8 above, respectively; or

(iii) to amend Sections 1, 3.2, 9.2, or 12; or

(iv) to amend this Section 16.

B. With respect to amendments regarding Sections 16(A)(ii) or 16(A)(iii), this
Agreement may be amended with the written consent of the Company, the Zell
Partners, and the Starwood Partners or their respective successors in interest,
as applicable, so long as they shall remain Partners and those Limited Partners
holding not less than 67% of the aggregate of Percentage Interests held by all
Limited Partners.

Notwithstanding the foregoing, the terms and conditions of a particular series
of Preference Units may not be changed without the written consent of the
holders of at least 67% of the Preference Units within the class or series (or
such greater percentage as may be provided for in the applicable Preference Unit
Term Sheet or Other Securities Term Sheet, as the case may be).

C. With respect to amendments regarding Sections 16(A)(i) or (iv), this
Agreement may be amended only with the written consent of all Partners.

In the event this Agreement shall be amended pursuant to this Section 16, the
General Partner shall cause this Agreement to be amended to reflect the
amendment.

17. Miscellaneous.

17.1 Notices. Any notice, election or other communication provided for or
required by this Agreement shall be in writing and shall be deemed to have been
given when delivered by hand or by telecopy or other facsimile transmission, the
first business day after sent by overnight courier (such as Federal Express), or
on the second business day after deposit in the United States Mail, certified or
registered, return receipt requested, postage prepaid, properly addressed to the
Partner to whom such notice is intended to be given at the address for the
Partner set forth on the signature pages of this Agreement, or at such other
address as such person may have previously furnished in writing to the
Partnership and each Partner.

17.2 Modifications. Except as otherwise provided in this Agreement, no change or
modification of this Agreement, nor any waiver of any term or condition in the
future, shall be valid or binding upon the Partners unless such change or
modification shall be in writing and signed or consented to by all of the
Partners necessary to effect such change, modification or waiver.

17.3 Successors and Assigns. Any person acquiring or claiming an interest in the
Partnership, in any manner whatsoever, shall be subject to and bound by all of
the terms, conditions and obligations of this Agreement to which his
predecessor-in-interest was subject or bound, without regard to whether such a
person has executed a counterpart hereof or any other document contemplated

 

33



--------------------------------------------------------------------------------

hereby. No person, including the legal representative, heir or legatee of a
deceased Partner, shall have any rights or obligations greater than those set
forth in this Agreement, and no person shall acquire an interest in the
Partnership or become a Partner thereof except as expressly permitted by and
pursuant to the terms of this Agreement. Subject to the foregoing, and the
provisions of Section 12 above, this Agreement shall be binding upon and inure
to the benefit of the Partners and their respective successors, assigns, heirs,
legal representatives, executors and administrators. Notwithstanding the
foregoing, the special voting and consent privileges granted to the Zell
Partners and the Starwood Partners contained in Article 16 shall be limited to
the Zell Partners and the Starwood Partners for such time as they remain
Partners and any Person acquiring Units as a result of the exercise of remedies
by a pledgee of Units held by such Partner and shall not be transferred to each
Partners’ respective successor-in-interest.

17.4 Duplicate Originals. For the convenience of the Partners, any number of
counterparts hereof may be executed, and each such counterpart shall be deemed
to be an original instrument, and all of which taken together shall constitute
one agreement.

17.5 Construction. The titles of the Sections and subsections herein have been
inserted as a matter of convenience of reference only and shall not control or
affect the meaning or construction of any of the terms or provisions herein.

17.6 Governing Law. This Agreement shall be governed by the laws of the State of
Illinois. Except to the extent the Act is inconsistent with the provisions of
this Agreement, the provisions of such Act shall apply to the Partnership.

17.7 Other Instruments. The parties hereto covenant and agree that they will
execute such other and further instruments and documents as, in the opinion of
the General Partner, are or may become necessary or desirable to effectuate and
carry out the Partnership as provided for by this Agreement.

17.8 General Partner with Interest as Limited Partner. If the General Partner
ever has an interest as a Limited Partner in the Partnership, the General
Partner shall, with respect to such interest, enjoy all of the rights and be
subject to all of the obligations and duties of a Limited Partner.

17.9 Legal Construction. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

17.10 Gender. Whenever the context shall so require, all words herein in any
gender shall be deemed to include the masculine, feminine or neuter gender, all
singular words shall include the plural, and all plural words shall include the
singular.

17.11 Prior Agreements Superseded. Except for joinders, term sheets and/or
addendums that have been made or will be made and are deemed to be incorporated
by reference herein and made a part hereof, this Agreement supersedes any prior
understandings or written or oral agreements amongst the parties, or any of
them, respecting the within subject matter and contains the entire understanding
amongst the parties with respect thereto.

17.12 No Third Party Beneficiary. The terms and provisions of this Agreement are
for the exclusive use and benefit of General Partner and the Limited Partners
and shall not inure to the benefit of any other person or entity.

 

34



--------------------------------------------------------------------------------

17.13 Purchase for Investment. Each Partner represents, warrants and agrees that
it has acquired and continues to hold its interest in the Partnership for its
own account for investment only and not for the purpose of, or with a view
toward, the resale or distribution of all or any part thereof, nor with a view
toward selling or otherwise distributing such interest or any part thereof at
any particular time or under any predetermined circumstances. Each Partner
further represents and warrants that it is a sophisticated investor, able and
accustomed to handling sophisticated financial matters for itself, particularly
real estate investments, and that it has a sufficiently high net worth that it
does not anticipate a need for the funds it has invested in the Partnership in
what it understands to be a highly speculative and illiquid investment.

17.14 Waiver. No consent or waiver, express or implied, by any Partner to or of
any breach or default by any other Partner in the performance by such other
Partner of its obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance by such
other Partner of the same or any other obligations of such Partner hereunder.
Failure on the part of any Partner to complain of any act or failure to act on
the part of any other Partner or to declare any other Partner in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Partner of its rights hereunder.

17.15 Time of Essence. Time is hereby expressly made of the essence with respect
to the performance by the parties of their respective obligations under this
Agreement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner (on behalf of itself and as
attorney-in-fact for the Limited Partners pursuant to Section 16 hereof) has
executed this Agreement as of the date first written above.

 

GENERAL PARTNER: EQUITY RESIDENTIAL, a Maryland real estate investment trust By:
 

/s/ David J. Neithercut

    Chief Executive Officer and President   LIMITED PARTNERS: By:  

/s/ David J. Neithercut

    David J. Neithercut     Chief Executive Officer and President,     as
Attorney-in-Fact  

 

36



--------------------------------------------------------------------------------

SCHEDULE A

LIMITED PARTNER

515 Lake-Two Lakes General Partnership

E-BS Associates

E-FH-One, Inc.

E-FH-Two , Inc.

E-FH-Three, Inc.

E-G-Three Associates

E-QR Associates

E-SD Associates

E-V-One Associates

E-V-Two Associates

E-V-Three Associates

FC Partnership, Ltd.

FU Associates

Hidden Valley Joint Venture

Mallgate Investors

Maxwell Apartments Limited Partnership

SE Continental Villas Limited Partnership

SE Governor’s Place Associates Limited Partnership

SE Plantation Limited Partnership

Southeastern Properties Associates

Arlington-Temple Terrace General Partnership

The Lakes, Ltd.

Valley Park South Apartments Investors

E-Chaparral, Inc.

E-Stonebrook, Inc.

E-G-One, Inc.

E-G-Two, Inc.

E-Lodge, Inc.

First Capital Grave Dancer I

Equity Financial Investment Company

Equity Properties Management Corp.



--------------------------------------------------------------------------------

SCHEDULE B

LIMITED PARTNER

 

Sofistar I Limited Partnership,
a Delaware limited partnership

 

SCP Nashville Partners, L.P.

 

Starwood Opportunity Fund I, L.P.,
a Delaware limited partnership

 

Starwood Opportunity Fund IA, L.P.,
a Delaware limited partnership

 

Starwood Mortgage Investors III, Inc.,
a Delaware corporation

 

Breton/Hammocks Limited Partnership,
a Delaware limited partnership